DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/20/22 have been fully considered but they are not persuasive. The Riman reference is no longer used in the rejection. The arguments directed to Riman are therefore moot. The arguments directed to the combination of Riman and Klausner, too, are moot. A potential rejection in view of Cizeron is addressed on page 9 of the Remarks in response to its citation in the Advisory Action mailed 5/3/22. The double patenting rejections are not argued and so remain.
Applicant’s Remarks pertaining to Cizeron rely on an interpretation of the claim language inconsistent with that granted by the Office. While the transitional phrase “consisting essentially of” limits the scope of the claims to the specified materials and those that do not materially affect the basic and novel characteristics of the claimed invention, “consists of” is only used in the instant claims in the context of the reactive material and not the reactor. Therefore, the reactor can include any number of materials. It is only the reactive material that is limited in scope by “consists essentially of.” The diluent of Cizeron is considered the reactive material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5-7, and 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-10 of U.S. Patent No. 10,906,017 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference patent claims encompass all the limitations of the instant claims. The reactive material in both the patent and the instant claims consists of magnetite and MgO. Claims 3 and 8 of the reference patent establish that the reactive material is sintered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 7, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cizeron (US 2014/0121433 A1).
Regarding claims 1, 9, and 11, Cizeron discloses an apparatus comprising: a reactor comprising an inlet and an outlet (paragraph 36); a reactive material (diluent) within the reactor that consists essentially of MnO2 and MgO (paragraph 20). Paragraph 20 establishes that the reactive material can be only a combination of MnO2 and MgO. Further elements within the reactor do not preclude the applicability of Cizeron since the claim language allows for additional features within the reactor. Only the reactive material is limited by the scope of the transitional phase “consists essentially of” and not the contents of the reactor.
Regarding claim 3, Cizeron discloses particle sizes of 1 to 200 microns (paragraph 255).
Regarding claim 7, Cizeron discloses that composite (aggregate) particle size is 2 mm (paragraph 199).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cizeron as applied to claim 1 above, and further in view of Klausner (WO 2013/009600 A2). Corresponding US Application 2014/0291570 A1 is used in lieu for citation purposes.
Regarding claims 5 and 6, Cizeron fails to disclose the weight ratio between the particles or the size of the sintered composite. Klausner—in an invention for sintered metal oxide particles for reactors—discloses that the first particles are present in an amount of about 5 to 100 wt% of the total particles (paragraph 44) and that the particles are 100 nm are greater (paragraph 42). It would have been obvious to one having ordinary skill in the art at the time of invention to utilize the known ratios and sizes of Klausner in Cizeron as changes in size and proportion are not grounds for patentability. See MPEP 2144.04 IV.
Regarding claim 10, Klausner discloses the use of magnetite with metal oxides so as to impart magnetic properties to the sintered particles (paragraph 54). It would have been obvious to one having ordinary skill in the art at the time of invention to substitute magnetite for the MnO2 in Cizeron to impart magnetic properties as suggested by Klausner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725